DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-4, 6-10, and 12-18 are originally pending in this application.
	Claims 1, 6, 9, 12, 15, and 18 are amended as filed on 05/28/2021.
	Claims 5 and 11 are canceled as filed on 05/28/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform with original U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and/or idiomatic errors.
	For example: Claim 1 states that a receiving devices receives first compressed data with a first check value.  It then goes on to state that first check value is generated 
	Since having multiple parts being present in encryption, compression, and/or identifier value generation is well known and would be implicitly taught by an identifier value generation system, the limitation (as it is originally broadly claimed) does not appear clear as to its purpose or function.  Is the first check value supposed to be separate from the second check value?  Is the first check value simply the end product of data that has been run through a compression algorithm (the value being the key pointing at the compression code)?  For examination purposes, the limitation will be treated as if referring to the latter example.  Thus, the limitation is taught by a system that utilizes an algorithm to generate a value that points to a compression code.  The first and second value will be treated as one value based on multilayered value generation algorithm. 
	Furthermore, claim 1 also states that the receiving device utilizes a third algorithm that contains the same polynomial generation code as the second algorithm.  The polynomial generation is explained in paragraph 0080 of the applicant’s 
	In other words, the scope of the claims is not clear as the system appears to put a plurality of arbitrary values through arbitrary algorithms.  From reading the applicant’s specification, it would appear that the system is showing an alternative method for determining a packet’s compression type, however, the claims don’t appear to clearly lay out the system (and which of the system’s elements) are performing which functions.  Ways that the claim could receive clarity would be 1) stating the system’s purpose in the preamble (such as a method of determining a packet’s compression type…), 2) positively reciting which element of the system is performing which function.  Furthermore, as the scope of the claim is unable to be adequately determined, it is thus unclear if these claims are directed towards statutory subject matter. 
	The other independent and dependent claims utilize similar limitation logic.  Accordingly, if the applicant intends the claims to be interpreted differently, then it is suggested that appropriate amendments should be made so that the claim language is 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Pre-Grant Publication No. US 2012/0275424 A1), hereinafter Chen, in view of Zhu (Pre-Grant Publication No. US 2012/0294211 A1), and in further view of Lee et al. (Pre-Grant Publication No. US 2007/0274401 A1), hereinafter Lee.

2.	With respect to claims 1 and 12, Shi taught a computer-implemented method of data transmission (0002, lines 1-4, where IP packets are for data transmission), the method comprising: receiving, from a sending device, a first packet comprising a header 
	However, while Chen taught decoding the value/identifier, Chen did not explicitly state the use of a generator polynomial as the algorithm decoder.  On the other hand, Zhu did teach the user of a generator polynomial (0115).  Both of the systems of Chen and Zhu are directed towards data compression and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of filing for the invention, to modify the teachings of Chen, to specifically use a generator polynomial, as Chen undoubtedly using such a function.  However, it’s simply not explicitly stated.
	However, while the combination of Chen and Zhu did teach a second check value and algorithm associated with the second check algorithm (Zhu: 0038), for a more compact prosecution, it is contended that Chen did not explicitly state wherein the first check value is not included in a header of the first packet and the second check algorithm including a cyclic redundancy check, wherein the second check value 

3.	With respect to claims 6 and 15, Chen taught a computer-implemented method of data transmission (0002, lines 1-4, where IP packets are for data transmission), the method comprising: receiving, from a sending device, a first packet comprising a header of the first packet, first compressed data and a first check value indicating that a first compression mode is used by the sending device (0008, lines 1-6, where the first compression algorithm is indicated), wherein the first check value is generated by the sending device (0008, lines 1-6, where the identifier information is the first check value), wherein the sending device generates the first compressed data by compressing first data based on the first compression mode (0008, lines 1-6), the first compression mode corresponding to a first check algorithm and a second compression mode corresponding to a second check algorithm (0103, lines 1-13, where the first and 
However, while Chen taught decoding the value/identifier, Chen did not explicitly state determining, by the receiving device on the basis that the obtained first check value is the same as the first check value comprised in the first packet, that the first check algorithm is a check algorithm used when the sending device generates the first packet.  On the other hand, Zhu did teach determining, by the receiving device on the basis that the obtained first check value is the same as the first check value comprised in the first packet, that the first check algorithm is a check algorithm used when the sending device generates the first packet (0033, where the CRC checks for errors which verifies that the data is received properly and thus, is what was submitted by the transmitting device).  Both of the systems of Chen and Zhu are directed towards data compression and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of filing for the invention, to modify the teachings of Chen, to specifically use a generator polynomial, as Chen undoubtedly using such a function.  However, it’s simply not explicitly stated.
However, while the combination of Chen and Zhu did teach a second check value and algorithm associated with the second check algorithm (Zhu: 0038), for a more compact prosecution, it is contended that Chen did not explicitly state wherein the first check value is not included in a header of the first packet and the second check algorithm including a cyclic redundancy check, wherein the second check value comprises a CRC value that is not included in the header.  On the other hand, Lee did 

4.	As for claims 2 and 13, they are rejected on the same basis as claims 1 and 12 (respectively).  In addition, Chen taught after determining, by the receiving device, that the first compression mode used to compress the first data by the sending device, and before decompressing the first compressed data to obtain the first data, determining, by the receiving device, that a original decompression mode originally used by the receiving device is different from the first decompression mode corresponding to the first compression mode that is used when the sending device compresses the first data and that is determined by the receiving device; and setting, by the receiving device, the decompression mode originally used by the receiving device to the first decompression mode on the basis that the original decompression mode originally used by the receiving device is different from the first decompression mode (0170, lines 1-12, where the different decompression modes are detected in real-time).

5.	As for claims 3 and 14, they are rejected on the same basis as claims 2 and 13 (respectively).  In addition, Chen taught before the setting the decompression mode originally used by the receiving device to the first decompression mode on the basis that the original decompression mode originally used by the receiving device is different from the first decompression mode, receiving, by the receiving device, a second packet sent by the sending device, wherein the second packet comprises second compressed data and a third check value, the second compressed data is obtained by the sending device by compressing second data based on the first compression mode, the forth check value is obtained by the sending device by processing a third check value based on the first check algorithm, and the third check value is obtained by the sending device by processing the forth check value based on the second check algorithm (0170, lines 1-12, where a handoff initiates a new decompression mode and the steps from 0007-0008 are repeated);  obtaining, by the receiving device, the first check code by processing the second packet based on the third check algorithm;  and determining, by the receiving device according to the obtained first check code and the correspondence between the first check code and the first compression mode, that the first compression mode is a compression mode used when the sending device compresses the second data (0170, lines 1-12, where a handoff initiates a new decompression mode and the steps from 0009-0012 are repeated);  and wherein setting the decompression mode originally used by the receiving device to the first decompression mode on the basis that the original decompression mode originally used by the receiving device is different from the first decompression mode comprises: setting, by the receiving device, the 

6.	As for claim 4, it is rejected on the same basis as claim 1.  In addition, Chen taught wherein the first compression mode comprises: an Ethernet frame header compression mode, an Internet Protocol (IP) frame header compression mode, or an Ethernet frame header and IP frame header compression mode (0008, lines 1-6, wherein this, at least, teaches the IP limitation).

7.	As for claims 7 and 16, they are rejected on the same basis as claims 6 and 15 (respectively).  In addition, Chen taught wherein obtaining the first check value by processing the obtained second check value based on the first check algorithm comprises: obtaining, by the receiving device, a plurality of check values by separately processing the second check value based on a plurality of check algorithms, wherein the plurality of check values comprise the first check value, and the plurality of check values correspond one-to-one to the plurality of check algorithms (0007, lines 1-3, 

8.	As for claims 8 and 17, they are rejected on the same basis as claims 6 and 15 (respectively).  In addition, Chen taught after determining that the first compression mode is a compression mode used when the sending device compresses the first data, and before obtaining the first data by decompressing the first compressed data comprised in the first packet determining, by the receiving device, that a original decompression mode originally used by the receiving device is different from the first decompression mode corresponding to the first compression mode that is used when the sending device compresses the first data and that is determined by the receiving device;  and setting, by the receiving device, the decompression mode originally used by the receiving device to the first decompression mode on the basis that the original decompression mode originally used by the receiving device is different from the first decompression mode (0170, lines 1-12, where the different decompression modes are detected in real-time).

9.	As for claims 9 and 18, they are rejected on the same basis as claims 8 and 17 (respectively).  In addition, Chen taught before setting the decompression mode originally used by the receiving device to the first decompression mode on the basis that the original decompression mode originally used by the receiving device is different 

10.	As for claim 10, it is rejected on the same basis as claim 6.  In addition, Chen taught wherein the first compression mode comprises: an Ethernet frame header compression mode, an Internet Protocol (IP) frame header compression mode, or an Ethernet frame header and IP frame header compression mode (0008, lines 1-6, wherein this, at least, teaches the IP limitation).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
according to paragraphs 106-109, the Figure 1 (e.g., $201 and S202) shows the receiving device obtains a first check code by processing the first packet based on a third check algorithm. For example, according to paragraph 109, the receiving device performs a CRC operation on the received first packet based on the generator polynomial, and an obtained remainder is the first check code (e.g., S201); then, according to paragraph 108, the receiving device determines, according to the obtained first check code and a correspondence between the first check code and the first compression mode, that the first compression mode is the compression mode used when the sending device compresses the first data. Again, the sending device obtains a first check code based on the third check algorithm and then determines the first compression mode that sending device used based on the first code.”
	However, the limitations remain ambiguous.  They appear to be the unspecified inner workings of operating software.  For example, a first check code.  What is the code?  What is being checked?  Based on a third check algorithm?  How does it relate to a first and second check algorithm?  Where is it located?  What does it check?  Thus, it can be seen that the ambiguity of the claims warrants the use of 35 U.S.C. 112 2nd, until a time when the claimed algorithms and etc, are claimed or tied to something specific.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH L GREENE/Primary Examiner, Art Unit 2452